               Case 1:20-cr-00038-PKC Document 41
                                               40 Filed 11/16/20 Page 1 of 1

                                              LAW OFFICES OF
                                      STEPHEN TURANO
                                                  ______

                                           sturano@turanolaw.com

 275 MADISON AVENUE                                                                             60 PARK PLACE
 35TH FLOOR                                                                                           SUITE 703
 NEW YORK, NY 10016                                                                           NEWARK, NJ 07102
        _____                                                                                       ______

 TEL (917) 974-1781                                                                            TEL (973) 648-6777
 FAX (212) 208-2981                                                                            FAX (212) 208-2981
                                                                                                     ______

                                                                                    REPLY TO NEW JERSEY OFFICE


                                          November 16, 2020

By ECF                                  Sentencing is adjourned from December 2, 2020 to
The Honorable P. Kevin Castel           February 24, 2021 at 2:00 p.m.
United States District Judge            SO ORDERED.
Southern District of New York           Dated: 11/16/2020
500 Pearl Street
New York, NY 1007

                 Re:   United States v. Olaife Orikogbo
                       Case No. 20 Cr. 38 (PKC)

Dear Judge Castel:

       I join in Mr. Becker’s application for an adjournment of sentencing for my client, Olaife
Orikogbo, for essentially the same reasons stated in Gary Becker’s November 13, 2020 letter to
the Court.

        Although, Mr. Orikogbo does not have to travel a long distance, we are concerned about
appearing in Court and, more importantly, given the expected spike in COVID-19 cases in this
area, about a possible designation if the Court determines a custodial sentence is warranted.
Finally, I too request additional time to gather supporting letters and to confer with Government
about certain matters raised in the Presentence Report.

        Therefore, I request the February 24, 2021 sentencing date for Mr. Orikogbo.
        .

                                                               Respectfully,

                                                               /s/ Stephen Turano
                                                               Stephen Turano

cc: All Counsel of Record for the Government (via email)
